 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OTIS T. MOORE, and                                No. 2:19-cv-844-JAM-KJN PS
      KRISTINA A. MOORE,
12
                         Plaintiffs,
13                                                      ORDER TO SHOW CAUSE
             v.
14
      COUNTY OF SACRAMENTO,
15    DEPARTMENT OF CHILD, FAMILY
      AND ADULT SERVICES, et. al.
16
                         Defendants.
17

18

19          On June 7, 2019, the court denied plaintiffs’ motion to proceed in forma pauperis and

20   ordered plaintiffs to pay the filing fee on a set installment schedule of $80 per month, with

21   payments due July 15, August 15, September 16, October 15, and November 15. (ECF No. 3.)

22   The court informed plaintiffs that after the first installment was made, it would order service on

23   defendants. (Id.) The court also expressly cautioned plaintiffs that failure to timely pay the

24   amounts due may result in dismissal of the action. (Id.) On July 15, plaintiffs made the first

25   installment payment, and the court ordered service and issued a scheduling order (ECF No. 5.)

26   However, plaintiffs failed to make their next installment payment toward the required court filing

27   fees, and have not requested an extension to do so.

28   ///
                                                       1
 1           The court has considered whether the action should be dismissed at this juncture.

 2   Nevertheless, in light of plaintiff’s pro se status, and the court’s desire to resolve the action on the

 3   merits, the court first attempts lesser sanctions by issuing an order to show cause and imposing

 4   monetary sanctions. Given that plaintiff is proceeding in forma pauperis, the amount of monetary

 5   sanctions imposed is necessarily minimal.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7      1.      Within 21 days of this order, plaintiffs shall pay the Clerk of Court $100.00 in

 8              monetary sanctions for failure to comply with the court’s orders.

 9      2.      Within 21 days of this order, plaintiffs shall show cause in writing why this action

10              should not be dismissed with prejudice pursuant to Federal Rule of Civil Procedure

11              41(b) based on plaintiff’s failure to comply with the court’s orders.

12      3.      Alternatively, and in lieu of paying the monetary sanctions and responding to the order

13              to show cause, plaintiffs may instead file a notice of voluntary dismissal of the action

14              without prejudice within 21 days of this order.

15      4.      Failure to timely comply with all terms of this order will result in dismissal of the

16              action with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

17      5.      The Clerk of Court shall serve a copy of the court’s June 7, 2019 order on plaintiffs

18              along with this order.

19   Dated: August 20, 2019

20
21

22
     moor.844
23

24

25

26
27

28
                                                         2
